                                        THE UNITED STATES BANKRUPTCY COURT
                                             NORTHERN DISTRICT OF OHIO

                     IN RE:                                        )   CHAPTER 13
                                                                   )   CASE NO: 18-50315
                     Troy Donald Richardson                        )
                                                                   )   ALAN M. KOSCHIK
                                                                   )   BANKRUPTCY JUDGE
                                                DEBTOR(S)          )
                                                                   )   TRUSTEE’S OBJECTION TO DEBTOR(S)
                                                                   )   MOTION FOR A HARDSHIP DISCHARGE
                                                                   )
                                                                   )   TRUSTEE’S REQUEST FOR HEARING
                                                                   )


                     Now comes Keith L. Rucinski, the Chapter 13 Trustee, and hereby objects to the

                      X         Debtor(s) Motion for a Hardship Discharge

                                Debtor(s) Motion to Complete Plan Earlier than the Applicable
                                   Commitment Period

                     The debtor(s) have not supplied sufficient information for the Trustee to evaluate whether
                     the modification represents the debtor(s) best efforts pursuant to 11 USC Section 1325(b)(1)
                     (B). The Trustee requests that the debtor provide additional documents so the proposed
                     modification may be evaluated. The additional documents requested are:

                      X         Updated paystubs for the debtor(s) either pension statement and/or bank statements


 CHAPTER 13
                                The most recent filed tax return for the debtor(s)
 Keith L. Rucinski
      Trustee
One Cascade Plaza,
    Suite 2020                  Any other documentation related to the requested modification (i.e. 401k documentation,
Akron, OH 44308
  (330)762-6335
                                settlement statement on another lawsuit,
        Fax                         proof of contribution from a family member, etc.)
  (330)762-7072



                      X         Amended Schedules I and J


                                Affidavit of Family Member or Friend supplying funds to the debtor(s)




                     WHEREFORE, the Trustee hereby requests the Court sustain the Trustee’s objection if these
                     documents and other information are not provided to the Trustee’s Office and further
                     requests a hearing on this matter.
              18-50315-amk         Doc 53     FILED 02/24/21      ENTERED 02/24/21 09:02:02           Page 1 of 3
                     Respectfully submitted,


                     /s/ Keith L. Rucinski
                     Keith L. Rucinski,Chapter 13 Trustee
                     Ohio Reg. No. 0063137
                     Joseph A. Ferrise, Staff Attorney
                     Ohio Reg., No 0084477
                     One Cascade Plaza, Suite 2020
                     Akron, OH 44308
                     Tel 330.762.6335
                     Fax 330.762.7072
                     krucinski@ch13akron.com
                     jferrise@ch13akron.com




 CHAPTER 13
 Keith L. Rucinski
      Trustee
One Cascade Plaza,
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072




              18-50315-amk         Doc 53      FILED 02/24/21   ENTERED 02/24/21 09:02:02   Page 2 of 3
                                                    CERTIFICATE OF SERVICE

                            I hereby certify that on 02/24/2021, the following were served a copy of this
                     pleading:

                     Via Regular Mail

                     Troy Donald Richardson
                     247 Woodhaven Dr
                     Copley, OH 44321

                     Via ECF

                     ROBERT M WHITTINGTON (robertwhittington0@gmail.com)
                     Office of the US Trustee (ustpregion09.cl.ecf@usdoj.gov)
                     Keith L. Rucinski. Chapter 13 Trustee (krucinski@ch13akron.com)

                     Date of Service: 02/24/2021                   By: H. Byler
                                                                   Office of the Chapter 13 Trustee




 CHAPTER 13
 Keith L. Rucinski
      Trustee
One Cascade Plaza,
    Suite 2020
Akron, OH 44308
  (330)762-6335
        Fax
  (330)762-7072




              18-50315-amk         Doc 53     FILED 02/24/21      ENTERED 02/24/21 09:02:02           Page 3 of 3
